Citation Nr: 0621709	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board hereby reopens the claim of entitlement to service 
connection for PTSD.  The claim is granted only to this 
extent.  The reopened claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
veteran will be notified if further action is needed from 
him.  

On another matter, in May 1989, the veteran filed Form 21-526 
concerning what may be a neurological disability (claimed as 
"headaches") and claimed as due to exposure to Agent 
Orange.  While the Board acknowledges that service connection 
for headaches was previously denied (see Board's August 1987 
decision and prior RO denials), the denials apparently were 
not based on a contention that the disability is due to 
herbicide exposure.  The RO acknowledged receipt of the claim 
in June 1989.  This matter is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  On August 13, 1987, the Board denied service connection 
for an acquired psychiatric disorder, to include PTSD.  

2.  In October 2002, the veteran sought to reopen the same 
claim.  He perfected an appeal of the May 2003 RO rating 
decision, which determined that no new and material evidence 
was submitted to reopen the claim.

3.  Evidence added to the record since August 1987, on the 
issue of service connection for PTSD, is neither cumulative 
nor redundant of evidence of record in August 1987; relates 
to an unestablished fact necessary to substantiate the claim; 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 1987 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received since August 
1987 with respect to the claim of entitlement to service 
connection for PTSD, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA has a duty to notify and assist claimants in 
substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the Board's favorable resolution of the claim below to 
the extent the previously denied claim is reopened, it is 
evident that adequate evidentiary development has taken place 
to permit such a decision.  As such, no further discussion of 
VA compliance with duties to notify or assist is warranted on 
the issue of whether new and material evidence has been 
submitted to reopen the PTSD service connection claim.  As 
the Board is remanding the reopened claim for further 
evidentiary development, there is no risk of prejudice to the 
veteran at this time.  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1993).



II.  New and Material Evidence

In the 1980s, the RO denied service connection for an 
acquired psychiatric disorder, claimed variously to include 
PTSD and a "nervous condition."  On appeal, in an August 
13, 1987 decision, the Board denied service connection for an 
acquired psychiatric disorder, to specifically include PTSD.  
The veteran took no further action on his PTSD claim until 
October 2002, when he sought to reopen the same claim.  In 
May 2003, the RO decided that new and material evidence was 
not submitted.  Appeal to the Board was perfected in February 
2004.  

Generally, a claim denied in an unappealed Board or RO 
decision cannot later be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c).  The exception to this rule is in 38 
U.S.C.A. § 5108, which permits the Secretary to reconsider a 
disallowed claim if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because submittal of such evidence is a 
prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, an RO denial is final with no 
communication indicating disagreement with the denial within 
a year after the date of notice thereof.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. A Board 
denial is final as of the date of mailing as stamped on the 
face of the decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 1998).  
New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the whole record, after ensuring that 
the duty to assist has been fulfilled.  To reopen a 
previously denied, final claim, new evidence must be 
material.  If it is not, the inquiry ends and the claim is 
not reopened.  No other standard than that articulated in the 
regulation applies to this determination.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The Board's August 1987 decision is final.  38 C.F.R. § 
20.1100.  Thus, any claim, formal or informal, on the same 
issue is treated as a claim to reopen, and new and material 
evidence must be presented.  As appeal has been perfected on 
the May 2003 RO denial, the Board's review first requires a 
determination of whether a basis for Board jurisdiction 
exists, which requires a finding that new and material 
evidence has been submitted on the PTSD claim.

In August 1987, the Board concluded that, while the veteran 
did relate certain symptoms indicative of PTSD, the record 
does not demonstrate the requisite PTSD stressor, or that a 
reliable clinical determination that a PTSD diagnosis is 
warranted, and that any psychiatric disorder then deemed to 
be manifested had it onset after discharge and was not 
etiologically related to service.  

In August 1987, the Board had acknowledged that the veteran 
had served in the Republic of Vietnam from August 1971 to 
March 1972.  What was lacking then, but was supplied by the 
veteran in the course of the instant appeal, is more specific 
contentions as to in-service stressors.  In his February 2003 
PTSD stressor statement, the veteran reported ranges of 
dates, locations in Vietnam, unit assignments, and 
descriptions of stressful incidents in Vietnam, which, as 
stated therein, do not appear to be specific enough for the 
purposes of meaningful corroboration efforts.  Nonetheless, 
the veteran did name one serviceman, a sergeant (last name 
illegible), who purportedly has personal knowledge of the 
reported stressor incidents.  Also, he reported he was "shot 
at" and that he witnessed many deaths.  See also statement 
in VA Form 9 and June 2003 stressor statement.  

Evidence received since the last final disallowance of the 
claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The veteran's stressor contentions to date, while not 
necessarily specific enough for corroboration, meets the 
standard of presumed credibility for the purposes of 
reopening the claim. 

Further, again, while the stressor allegations made to date 
might require further clarification or additional details to 
facilitate corroboration, the Board is mindful that, for the 
purposes of reopening a claim, the governing standard in 38 
C.F.R. 
§ 3.156(a) (2005), in essence, requires a reasonable 
possibility of claim substantiation, which, in the Board's 
opinion, does not present a particularly onerous evidentiary 
hurdle.  Given the veteran's service in Vietnam, his recent 
provision of stressor incident descriptions, albeit somewhat 
vague, and, as well recent clinical evidence of ongoing 
psychiatric problems as evidenced in private and VA clinical 
records (while a VA examiner determined in June 2003 that a 
PTSD diagnosis was not supported at that time, other 
contemporaneous VA and private clinical records do reflect 
such a diagnosis), not reopening the claim based on the 
current record would be fundamentally unfair to the veteran.  
Moreover, the new lay evidence as provided by the veteran is 
material to the extent that it squarely concerns a PTSD 
stressor - a prerequisite in this PTSD service connection 
claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  The 
claim is granted only to this extent.


REMAND

The Board concludes that adjudication of the reopened PTSD 
service connection claim must be deferred pending further 
evidentiary development.  

As the record does not reflect active, personal engagement in 
combat against the enemy as demonstrated by indisputable 
evidence of combat action (that is, official service records 
showing award of combat-specific citations like the Combat 
Infantryman Badge), the claimed PTSD stressor must be 
corroborated.  The veteran bears the burden to advance 
sufficient details about an alleged PTSD stressor to enable 
meaningful corroboration efforts consistent with the duty to 
assist.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.304(f), 3.159(c)(2)(i) (2005).  VA is not required to 
accept as valid a PTSD diagnosis based on an uncorroborated 
stressor.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  On remand, the RO should ask him to provide more 
detailed stressor information to enable a corroboration 
attempt consistent with VA's duty to assist.  

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) recently added further requirements to what must be 
contained in the initial notice that is provided by VA in 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, the RO should provide the 
veteran with notice of these additional elements.

Accordingly, the case is REMANDED for the following actions:

1.  Inform the veteran that, as the Board 
has reopened the claim, he has another 
opportunity to provide specific information 
about his claimed stressors to enable 
reasonable corroboration efforts.  Ask him 
to make another attempt to provide more 
specific, detailed information about the 
claimed stressors, such as names of 
casualties or wounded, more specific dates 
and locations of claimed stressful 
incidents, his unit assignment information, 
and in particular, (a) a legible statement 
naming the sergeant "Glen" [last name 
illegible] and describing what this 
individual knows about the claimed 
stressor, and (b) more specific information 
about attack on his unit.  Advise the 
veteran he can submit a layperson 
("buddy") statement from the sergeant 
describing what he and the veteran 
experienced in Vietnam to support his 
claim.         

If the veteran provides a more specific 
stressor statement sufficient to enable 
meaningful corroboration attempt, then 
contact the U.S. Army and Joint Service 
Records Research Center (JSRRC) and/or other 
appropriate entities to corroborate the 
claimed stressor incidents.  Document 
inquiries made to, and responses from, JSRRC 
or alternate sources of corroborating 
information.  Associate with the claims 
folder evidence obtained from JSRRC or 
alternate sources.  If any such entity 
reports that it has no corroborating 
information, document negative responses.     

2.  Ensure compliance with all governing 
law and regulations concerning the duty to 
notify and the duty to assist.  The RO 
should notify the claimant that, should 
service connection be awarded, a schedular 
or extraschedular disability rating will 
be determined by applying relevant 
diagnostic codes in the rating schedule, 
found in title 38, Code of Federal 
Regulations, to provide a disability 
rating from 0% to as much as 100% 
(depending on the disability involved) 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment.  That notice must also 
provide examples of the types of medical 
and lay evidence that the claimant could 
submit (or ask VA to obtain) that are 
relevant to establishing a disability-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing exceptional 
circumstances relating to the disability.  
The RO must also notify the claimant that 
the effective date of an award of service 
connection and any assigned disability 
rating will be determined based on when VA 
receives the claim, when the evidence that 
establishes the basis for a disability 
rating that reflects that level of 
disability was submitted. 

3.  After completing all of the above, 
review the entire claims file and determine 
whether further evidentiary development 
(e.g., performance of VA compensation and 
pension medical examination) is warranted.  
If so, conduct such development.  
  
4.  Thereafter, readjudicate the claim.  If 
the benefit sought remains denied, then 
issue a revised Supplemental Statement of 
the Case (SSOC) which encompasses all 
pertinent information and evidence added to 
the record after issuance of the March 2004 
SSOC and all controlling law and 
regulations.  Afford the veteran and his 
representative an opportunity to respond 
thereto.  Then, if in order, return the 
appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims that remanded by the Board or the U.S. Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


